Luke, J.
The only question raised by the record in this case is whether or not Luther Bailey was proved guilty of manufacturing intoxicating liquor. While the testimony for the State is not as convincing as it might be, and the evidence adduced in behalf of the defendant directly contradicts the witnesses sworn for the State, yet, after carefully considering the brief of evidence, we are satisfied that the jury was warranted in reaching the conclusion that the defendant was seen carrying wood to a whisky still that was in active operation at the time. It is true that it does not appear that the defendant or any one else placed any of the wood or “poles” in the still-furnace. However, if the defendant was helping keep up the fire in the furnace, he was guilty; and whether or not he was doing this was, in our opinion, a jury question. See Lindsay v. State, 32 Ga. App. 74 (122 S. E. 649). Of course a verdict supported by very slight evidence and approved by the trial judge is binding upon this court. Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732); Lindsay v. State, supra, paragraph 4. We hold that the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., concurs.. Bloodworih, J., absent on account of illness.